Exhibit 10.9

PURDUE TECHNOLOGY CENTER

3000 KENT AVENUE

WEST LAFAYETTE, IN 47906

EXTENSION OF LEASE

THIS EXTENSION OF LEASE is made this 3rd day of January, 2012, by and between
PURDUE RESEARCH FOUNDATION (“Landlord”), an Indiana corporation (formed and
existing under the Indiana Foundation or Holding Companies Act, Acts of 1921,
ch. 246), and ENDOCYTE (“Tenant”). Landlord and Tenant have previously entered
into a lease (the “Lease”) dated March 1, 2010, for space at the Purdue
Technology Center, located at 3000 Kent Avenue, West Lafayette, Indiana.

In consideration of mutual benefits to be derived by the parties, it is agreed
that the Lease Term provided under the Lease is hereby extended for a period of
twelve (12) months, commencing January 1, 2012, and expiring December 31, 2012
(the “Extension Period”). All other terms and conditions of the Lease shall be
applicable to such Extension Period(s), except as follows:

 

  1. The Monthly Rent Installment shall be $28,034.56 ($17.45 x 9,724 square
feet and $32.80 x 4,759 square feet / 12 months, plus $886.31 for workstations)
and shall remain in effect during the Extension Period unless otherwise altered
under the provisions of Section 4 of the Lease.

 

  2. The Rent shall be $336,414.72 ($28,034.56 x 12 months) and shall remain in
effect during the Extension Period unless otherwise altered under the provisions
of Section 4 of the Lease.

It is further agreed that all other terms and conditions of the Lease are hereby
affirmed and shall remain in full force and effect during the Extension Period.

WITNESS the signatures and seals of the above parties as of the day and year
first above written.

 

LANDLORD:   PURDUE RESEARCH FOUNDATION  
an Indiana corporation (formed and existing under the Indiana
Foundation or Holding Companies Act, Acts of 1921, ch. 246)  

By:      

 

/s/ Gregory W. Deason                        

   

Gregory W. Deason

   

Vice President, Real Estate and

   

Research Park Development

 

ATTEST: By:         /s/ Timothy R. Peoples                          

Timothy R. Peoples

 

Director, Purdue Technology Centers

 

TENANT:

  ENDOCYTE  

By:

 

/s/ P, Ron Ellis                            

   

P. Ron Ellis

   

Chief Executive Officer

 

By:

 

/s/ Mike Sherman                            

   

Mike Sherman

   

Chief Financial Officer

  Date:  

December 8, 2011